The plaintiff, employed in domestic work, was injured while cleaning kitchen tinware by the aid of *Page 44 
a steel-wool pad. This particular kitchen utensil — known in trade as "Good Old Soap Pad" — had no features which were complicated. It had been purchased by the plaintiff's employer who delivered it to the plaintiff with instructions that it be used. Previously her employer had supplied the plaintiff with a pad similar in type but to which a handle was attached. No evidence was introduced in behalf of the plaintiff to establish the fact that when such kitchen utensils are used it is common practice to have handle attachments. Nor is there evidence that the pad used by the plaintiff was defective, unless it can be said that a strand of steel wool loosened from the pad is a defect. I find it difficult to conceive of a cleansing utensil more simple than the one here involved. To charge the mistress of a household with actionable negligence in circumstances such as those which gave rise to the present action would require an employer of domestic help to be an insurer against all defects in tools and utensils of the simplest type. The law imposes no duty so drastic. I think that reasonable care — not the highest efficiency which skill and foresight can produce — is the measure of duty owed by such an employer in the selection of the simple articles by which household work is done. (Carlson v. PhoenixBridge Co. 132 N.Y. 273, 277, 278; Cregan v. Marston,126 N.Y. 568, 572, 573; Marsh v. Chickering, 101 N.Y. 396, 399,400.
Accordingly, I dissent and vote for affirmance.
LOUGHRAN, CONWAY and DESMOND, JJ., concur with RIPPEY, J.; LEWIS, J., dissents in opinion in which LEHMAN, Ch. J., concurs.
Judgment accordingly. *Page 45